This cause came on for further consideration upon the filing by respondent, Kenneth Bruce Baker, of an application for termination of probation.
The court coming now to consider its order of June 27, 1990, in which respondent was suspended from the practice of law for six months with the suspension stayed on the condition that respondent satisfactorily complete an eighteen-month monitored probation period, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED, by the court that the probation of Kenneth Bruce Baker, Attorney Registration No. 0015151, last known address in Cleveland, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of the court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier ease, see Disciplinary Counsel v. Baker (1990), 52 Ohio St.3d 142, 556 N.E.2d 466.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.